Order entered April 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01505-CV

               DALLAS NATIONAL INSURANCE COMPANY, Appellant

                                                V.

    CALITEX CORP., ELSHIR ENTERPRISES, L.P. AND THOMAS, L.P., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14157

                                           ORDER
       We GRANT appellant’s April 3, 2014 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than April 21, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE